[Cite as Moralevitz v. Gaul, 2015-Ohio-3772.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 102834



                             WILLIAM MORALEVITZ

                                                                RELATOR

                                                  vs.

                    THE HONORABLE DANIEL GAUL
                                                                RESPONDENT




                                           JUDGMENT:
                                           WRIT DENIED


                                           Writ of Procedendo
                                           Motion No. 484967
                                           Order No. 487134

        RELEASE DATE: September 11, 2015
FOR RELATOR

William Moralevitz, pro se
Inmate #155102
Chillicothe Correctional Institution
P.O. Box 5500
Chillicothe, OH 45601

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: James E. Moss
      Assistant Prosecuting Attorney
The Justice Center
1200 Ontario Street
Cleveland, OH 44113
MARY EILEEN KILBANE, J.:

       {¶1}     In the underlying case, State v. Moralevitz, Cuyahoga C.P. No.

CR-79-046208-ZA, in 1979, a jury found Moralevitz guilty of kidnapping and three

counts of gross sexual imposition against a seven-year-old girl. The trial court imposed

consecutive sentences of 5 to 15 years for kidnapping and 3 to 10 years for the gross

sexual imposition counts.    On appeal, this court affirmed the convictions.      State v.

Moralevitz, 70 Ohio App.2d 20, 433 N.E.2d 1282 (8th Dist. 1980). In 1979, Moralevitz

also filed a petition for relief from judgment that the trial court denied within a month.

Moralevitz then moved to vacate the judgment and for court records without costs.     The

trial court ruled that the motion for court records was moot and denied his motion for

postconviction relief in 1982. In 1985, Moralevitz filed a motion for a trial transcript.

When the trial court denied that motion, Moralevitz commenced a mandamus action to

reverse his convictions because the trial court had improperly denied him access to his

transcript.   This court dismissed the mandamus action.      State ex rel. Moralevitz v.

Jones, 8th Dist. Cuyhoga No. 51276 (Dec. 23, 1985).

       {¶2} On September 22, 2014, Moralevitz filed a motion for discovery in the

underlying case. When the trial court did not rule on this motion, Moralevitz on April 2,

2015, commenced this procedendo action against the respondent, Judge Daniel Gaul, to

compel the judge to rule on the motion so he “can continue to litigate this matter before

the Court.”     (Moralevitz’s complaint for procedendo.)       On April 15, 2015, the

respondent judge denied the subject motion.         Noting that Moralevitz sought the
discovery to appeal, Judge Gaul reasoned that because Moralevitz’s convictions had

already been appealed and affirmed, the subject motion for discovery was a nullity.

This journal entry, attached to the judge’s motion for summary judgment, establishes that

he has proceeded to judgment on the subject motion and that this procedendo action is

moot.

        {¶3}    Accordingly, the court grants the respondent’s motion for summary

judgment and denies the writ. Costs assessed against relator.    The clerk is directed to

serve upon the parties notice of this judgment and its date of entry upon the journal.

Civ.R. 58(B).

        {¶4} Writ denied.




MARY EILEEN KILBANE, JUDGE

FRANK D. CELEBREZZE, JR., A.J., and
KATHLEEN ANN KEOUGH, J., CONCUR